Chadwick, J.
(dissenting) — In so far as Judge Crow discusses and finds error in the fact that the trial judge orally instructed the jury as quoted in the majority opinion, I find myself unable to agree. The majority differentiates this case from that of Purcell v. Warburton, ante p. 129, 126 Pac. 89, because in that case the instruction was given in writing, while here it was given orally. The error in this reasoning lies in this, that if the statute is to receive the strict construction now put upon it, the time when the instruction is given is as important and quite as imperative as the manner in which it is delivered. In Purcell v. Warburton, the instruction was given after argument. Here it was given before argument, and every opportunity to discuss it in the light of the evidence was afforded counsel. It seems to me that, if it be error to orally state a proposition of substantive law, one not really going to the particular issues as defined by the pleadings, before argument, it should have *141been held to be error to instruct upon a vital issue after argument; yet the only ground upon which the majority have rested its decision is. that in the Purcell case the instruction was in writing and here it was oral. Counsel was not deprived of the privilege of argument, and might have requested that the oral instruction be transcribed by the stenographer. This was not done. It is not contended that the statute is mandatory. Written instructions are frequently waived by counsel, and it is within the spirit of the statute, if not the letter, to hold that a failure to ask that an oral instruction, given before argument, be put in writing is a waiver of the statute. To hold the circumstance here presented to be sufficient ground for reversal is, in my judgment, a resort to technical reasoning, and contrary to the frequently announced policy of this court to disregard error unless it is probably prejudicial. It does not so appear in this case, and I find no hesitation in adopting the conclusion announced in the Purcell case as controlling here.
As for the instruction discussed in the majority opinion, I adopt the statement made by Judge Crow, but draw a different conclusion. I do not, and it is barely possible that some of the jurors could not, by reference to the instruction complained of, know that the trial judge “simply wished the jury to understand that, in awarding damages for the pain, suffering and impairment of health, they might take the miscarriage into consideration, with its attendant results.” The instructions as a whole fairly call for double damages; or if not, it takes the closest reasoning of a skilled lawyer to show that they do not, and then only by reference to instructions that are not quoted. If the case was to be affirmed, it might do to pass the instruction, but so long as it is going back for a retrial, it should have been criticized. I hope, therefore, that, notwithstanding the merciful consideration of the instruction by this court, when the case comes on for trial it will be recast, making it plain and certain, to the end *142that the defendants will feel, in the event of an adverse verdict, that they have had a fair trial upon correct legal principles.